Caton, C. J. If this plea is not good, then has the wit of man succeeded in devising a form of expression, which defeats the statute of usury, which a very high authority has said was impossible. But the plea is undoubtedly good. In form, the note is not usurious, as we have often decided. But there may be a thousand forms perfectly legal and fair on their face, which the intent of the parties may render in substance and in fact usurious. Where the form is fair, the intent of the parties must stamp upon it its true character.' When this note was given, it was not the expectation or the purpose of either party that it should be paid at maturity, but the note was made payable one day after date, for the mere purpose of securing to the payee the right to take twenty per cent, interest during the whole of the balance of the time that the payment should be forborne. All of this is admitted by the demurrer, and it presents so palpable a case of an attempt to evade the statute, that it will not even bear discussion. The plea was good, and the demurrer should have been overruled. The judgment is reversed, and the cause remanded. Judgment reversed,.